OPINION — AG — ** LIABILITY — CAPITOL — MEDICAL CENTER IMPROVEMENT AND ZONING COMMISSION ** THE OKLAHOMA ADMINISTRATIVE PROCEDURES ACT DOES 'NOT' APPLY TO THE CAPITOL MEDICAL CENTER IMPROVEMENT AND ZONING COMMISSION. IN THE PERFORMANCE OF NON DISCRETIONARY ACTS, THE MEMBERS OF THE COMMISSION ARE LIABLE FOR NEGLIGENCE OR FAILURE TO PERFORM THESE ACTS. IF THE ACTS ARE DISCRETIONARY, THE MEMBERS OF THE COMMISSION ARE 'NOT' SUBJECT TO PERSONAL LIABILITY FOR THESE ACTS. (SOVEREIGN IMMUNITY, TORTS, PERSONAL LIABILITY, DAMAGES, LEGAL ACTION) CITE: 73 Ohio St. 83.1 [73-83.1], 73 Ohio St. 83.11 [73-83.11], 75 Ohio St. 301 [75-301], 75 Ohio St. 327 [75-327] (TODD MARKUM)